DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         MICHAEL FURFARO,
                             Appellant,

                                     v.

   AMERICAN BROKERS CONDUIT; MORTGAGE ELECTRONIC
 REGISTRATION SYSTEMS, INC., AURORA LOAN SERVICING, LLC,
            and NATIONSTAR MORTGAGE, LLC,
                        Appellees.

                               No. 4D17-586

                           [November 2, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Richard L. Oftedal, Judge; L.T. Case No. 50-2016-CA-
008933-XXXXMBAA.

  Kelsay Patterson of Law Office of Kelsay Patterson, Tampa, for
appellant.

   Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Akerman LLP, Fort Lauderdale and Eric M. Levine of AKerman LLP, West
Palm Beach, for appellees, Mortgage Electronic Registration Systems, Inc.,
Aurora Loan Servicing, LLC, and Nationstar Mortgage, LLC.

PER CURIAM.

   Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.